By the Court.
The question is by no means free of doubt and difficulty. The language of the statute of 1833, c. 85, seems to have reference to the acts of only one Justice 'of the Peace and of the quorum; “ that whenever any Justice of the Peace and of the quorum, in any county, shall have issued his citation to any person, notifying such person to appear before him “ whenever any such deponent shall be brought before said Justice upon any capias,” “ the said Justice is hereby vested with the same power,” &c. No single Justice of the Peace and of the quorum is authorized by law to take a deposition in perpetuara, and any Justice of the Peace, not of the quorum, has authority to take a deposition where a civil action is pending. Some words in the statute appear comprehensive enough to include a case of this description ; — • “ to give his deposition in any affair in which depositions are by law authorized to be taken;” and yet there are others seeming to limit the power to depositions taken where actions are pending; “ such questions as may be propounded to him by either party.” *257Where the liberty of the citizen is involved, the statute should be construed strictly, and should not be made to embrace any doubtful case, as this must be considered. The Court are of opinion, that the imprisonment is not authorized by law, and that Pierce should be discharged therefrom.